November 14, 2008


Ms. Melissa Ann Johnson
MaddenSewell, LLP
1755 Wittington Place, Suite 300
Dallas, TX 75234

Mr. Mark A. Walsh
Gay, McCall, Isaacks, Gordon, & Roberts, P.C.
777 East 15 Street
Plano, TX 75074
Honorable Erleigh Norville
Judge, County Court at Law
100 W. Mulberry Street
Kaufman, TX 75142

RE:   Case Number:  07-0608
      Court of Appeals Number:  05-07-00726-CV
      Trial Court Number:  71709CC

Style:      IN RE  TRANSCONTINENTAL REALTY INVESTORS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz     |
|   |Ms. Sandra        |
|   |Featherston       |